DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
 
	Applicant's response on 09/03/2021 in response to the non-final action mailed on 06/03/2021 is acknowledged.  Claims 1-3, 5-7 and 11 are amended. Claims 21-41 are new.  Claims 21-23, 25-41 encompass non-elected subject matter therefore these claims are withdrawn. Claims 1-20 and 24 as they read on elected Group 15 are present for examination. 

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 09/10/21 is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

Maintained - Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.


Claims 1-13, 15-20 encompass fusion proteins comprising any nuclease deficient RNA-guided DNA endonuclease enzyme, a Kruppel associated box domain and a DNA methyltransferase domain described only by function and no associated structure....
	Applicants argue:
"… Applicant traverses. The skilled artisan would readily appreciate that the terms used in the claims are well-known to the skilled artisan as representative of structures, i.e., the term describes the structure. The terms are not merely used to describe a functional property, but are most commonly used in the art to describe a structure that is well-known to the skilled artisan. In other words. the terms used in the claim recite what the material is…
	… Similarly, the skilled artisan would readily appreciate that “a Kruppel associated box domain” has a structure, as described in the specification at [0064]; and “a DNA methyltransferase domain” has a structure as described in the specification at [0065]-[0068]. Similarly, the terms “peptide linker” and “XTEN linker” are described in the specification at [0075] and [0078] and are common and well-known terms to the skilled artisan…
…All the terms used in the claims are defined in the specification and are all associated with well-known structures that can be found in numerous peer-reviewed journal articles, US patents, and published US patent applications. For example, Applicant refers to the prior art references cited inker” and “XTEN linker” are described in the specification at [0075] and [0078] and are common and well-known terms to the skilled artisan…"


	Applicants arguments have been carefully considered but not found persuasive because the claims encompass a broad genus of fusion proteins comprising any nuclease deficient RNA-guided DNA endonuclease enzyme, a Kruppel associated box domain and a DNA methyltransferase domain where all possible fusion proteins can predictably retain the desired activity i.e. only those structures that retain activity. 

	 
	Furthermore even a single mutation on a protein sequence can result in inactivation of a desired function. However Applicants have not taught the genus all possible  sequences(s) for the chimeric fusion protein comprising a Kruppel domain, a dCas9 and a methyltransferase portion where the genus of fusion protein(s) retains the desired activity.  A description of what a material does, rather than what it is, usually does not suffice. Eli Lilly, 119 F.3d at 1568, 43 USPQ2d at 1406. 
	Therefore claims as applied to claims 1-13, 15- 20 and 24 lack written description as the skilled person in the art cannot predict which structures retain the desired function.

Withdrawn - Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-13, 15-20 as applied to claims 1-13, 15- 20 and 24 were rejected under 35 U.S.C. 103 as being unpatentable over 10,266,850 (Doudna et al from hereon).
The instant claim are drawn to a fusion protein comprising a nuclease-deficient RNA-guided DNA endonuclease enzyme, a Kruppel associated box domain, and a DNA methyltransferase domain where the nuclease-deficient RNA-guided DNA endonuclease enzyme can be dCas9, ddCpfl, a nuclease-deficient Cas9 variant, or a nuclease-deficient Class IICRISPR endonuclease and wherein the DNA methyltransferase domain can be a Dnmt3 A-3L domain via an XTEN linker. Furthermore claims 6 and 8 recite the orientation of the components of the fusion protein. Claims 9-11 recite various orientation of the components of the fusion protein. 
However the art for example Doudna et al teaches a fusion partners for increasing or decreasing transcription (as are listed in FIG. 54) where the fusion partners can include transcription repressor domains such as the Kruppel associated box (KRAB or SKD); the Mad mSIN3 interaction domain (SID); the ERF repressor domain (ERD), etc.) (see paragraph 428-429). They teach that in some such cases, the dCas9 fusion protein is targeted by the DNA-targeting RNA to a specific location (i.e., sequence) in the target DNA and exerts locus-specific regulation such as blocking RNA polymerase binding to a promoter (which selectively inhibits transcription activator function), and/or modifying the local chromatin status (e.g., when a fusion sequence is used that modifies the target DNA or modifies a polypeptide associated with the target DNA). 
Doudna et al further teach that they fused the humanized catalytically inactive Cas9 (dCas9) with a transcription repressor domain KRAB (see fig 56).  They designed 10 guide RNAs that target a well-characterized promoter SV40 early promoter and one guide RNA that targets the EGFP coding region.  They teach that using a non-chimeric dCas9 that did not contain the Kruppel domain, they observed 2-3 fold repression for gRNAs of P9 and NT2 while using a fusion protein comprising the dCas9-KRAB fusion a repression of 20-fold and 15-fold respectively were seen. Furthermore they teach that P1-P6 showed a significant reduction in expression when the fusion protein was used compared to when a non-chimeric dCas9 was used. Paragraph 476 also teaches that suitable fusion partners include, but are not limited to, a polypeptide that provides for methyltransferase activity, demethylase activity, acetyltransferase activity, etc. 
Paragraph (424) of Doudna et al teaches that increased transcription activity can be achieved by fusing dCas9 to a heterologous sequence and that suitable fusion partners including a polypeptide that provides an activity that indirectly increases transcription by acting directly on the target DNA or on a polypeptide (e.g., a histone or other DNA-binding protein) associated with the target DNA.  Suitable fusion partners include, but are not limited to a polypeptide that provides for methyltransferase activity, demethylase activity, acetyltransferase activity etc.
While Doudna teaches fusion proteins comprising a dCas9 associated with a Kruppel domain to decrease transcription activity or dCas9 protein fused with methyltransferase activity also to decrease transcription activity, Doudna et al do not specify a specific fusion protein comprising a dCas9 enzyme, fused to both a Kruppel associated box domain, and a DNA methyltransferase domain.
However, they teach that the number of fusion partners that can be used in a dCas9 fusion protein is un              limited.  In some cases, a dCas9 fusion protein comprises one or more (e.g. two or more, three or more, four or more, or five or more) heterologous sequences (see paragraph 475).
Thus, since they teach that repression of gene expression using a fusion protein comprising a dCas9 fused to the Kruppel box domain or using a dCas9 protein fused to a methyltransferase activity, it would have been obvious to design a construct comprising a dCas9 
Therefore, at the time of the instant disclosure claims 1-13, 15-20 would have been prima facie obvious to the ordinary person skilled in the art.


Applicants argue:
"… As admitted by the Office at page 7, Doudna does not specify a specific fusion protein
comprising a dCas9 enzyme fused to both a Kruppel associated box domain and a DNA
methyltransferase domain. Indeed, Doudna does not even suggest the presently claimed fusion protein and only in hindsight would the skilled artisan look to the disclosure of Doudna to arrive at the presently claimed fusion protein which comprises from N-terminus to C-terminus: (i) a DNA methyltransferase domain, a nuclease-deficient RNA-guided DNA endonuclease enzyme, and a Kruppel associated box domain; or (11) a Kruppel associated box domain, a nuclease-deficient RNA-guided DNA endonuclease enzyme, and a DNA methyltransferase domain; or to the fusion protein comprising the amino acid sequences set forth in claim 25 (24?).
	At column 3, line 66 to column 4, line 21, Doudna provides a laundry list of possibilities for modifying the enzymatic activity of the chimeric polypeptide. The laundry list of possibilities in Doudna simply does not provide motivation to arrive at the presently claimed fusion proteins having the present claimed order of domains (e.g., where the nuclease-deficient RNA-guided DNA endonuclease enzyme, such as dCas9, is in the middle of the fusion protein), or to arrive at the presently claimed fusion protein comprising the amino acid sequences set forth in claim 25. The only way to arrive at the present claims based on the disclosure in Doudna is hindsight analysis. At column 157, line 45 to column 158, line 6, Doudna describes a fusion protein comprising dCas9 and the transcription activator domain VP64, and a fusion protein comprising dCas9 and a KRAB domain. Doudna states that when compared to dCas9, the “efficiency was greatly improved using the dCas9-KRAB fusion. Nonetheless, there is no motivation or suggestion to arrive at the presently claimed fusion protein which further comprises a DNA methyltransferase domain. 
	Moreover, the presently claimed fusion proteins comprising three domains (i.e., a Kruppel associated box domain, a nuclease-deficient RNA-guided DNA endonuclease enzyme, and a DNA methyltransferase domain) provide synergistic results when compared to fusion proteins comprising only two domains, e.g., a Kruppel associated box domain/nuclease-deficient RNA-guided DNA endonuclease enzyme or a DNA methyltransferase domain/nuclease-deficient RNA-guided DNA endonuclease enzyme…"

	Applicant's argument has been carefully considered. The rejection of claims as applied to claims 1-13, 15- 20 and 24 is withdrawn. 

Maintained - Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

	Claims 1-13, 15-20 as applied to claims 1-13, 15- 20 and 24 remain rejected under 35 U.S.C. 103 as being unpatentable over US2019/0127713-A1 (Gersbach et al from hereon) claiming priority from US provisional application 62/321947 filed on Aprilb13, 2016 and provisional application 62/369,248 filed on August 1, 2016. 
The instant claim are drawn to a fusion protein comprising a nuclease-deficient RNA-guided DNA endonuclease enzyme, a Kruppel associated box domain, and a DNA methyltransferase domain where the nuclease-deficient RNA-guided DNA endonuclease enzyme can be dCas9, ddCpfl, a nuclease-deficient Cas9 variant, or a nuclease-deficient Class IICRISPR endonuclease and wherein the DNA methyltransferase domain can be a Dnmt3 A-3L domain via an XTEN linker. Furthermore claims 6 and 8 recite the orientation of the components of the fusion protein. Claims 9-11 recite various orientation of the components of the fusion protein. Furthermore the claims state that the fusion protein is used in a  method of silencing a target nucleic acid sequence in a cell, by delivering the complex to a cell containing the target nucleic acid; wherein the complex comprises: (i) a fusion protein above; and a polynucleotide comprising a guide RNA sequence that is complementary to a target polynucleotide sequence; and a binding sequence for the nuclease-deficient RNA-guided DNA endonuclease enzyme, wherein the nuclease-deficient endonuclease enzyme is bound to the target polynucleotide via the binding sequence.
	However Gersbach et al teach a method of modulating expression of a target gene comprising using a fusion protein comprising a dCas9 polypeptide with no endonuclease activity and a modulator of gene expression and a targeting gRNA. Gersbach et al teach that in one embodiment the modulator can be Kruppel associated box (KRAB). In another embodiment Gersbach et al teach that the modulator can be a modulator of epigenetic modification such as a DNA methyltransferase such as for example DNMT3a or DNMT3a-DNMT3L. They teach that the modulator can be on the N or C terminal or both of the dCas9 protein. Furthermore Gersbach et al teach that the construct can have a plurality of modulators such as two or more identical or different modulators (see paragraph [0032]).
	Paragraph [0165], [0262] teaches that one aspect of their disclosure they teach a gene therapy construct can encode three heterologous polypeptide domains which comprise, a polynucleotide encoding a fusion protein comprising three heterologous polypeptide domains, wherein the first polypeptide domain comprises, a dead Clustered Regularly Interspaced Short Palindromic Repeats associated (dCas) protein, the second polypeptide domain comprises a Kruppel-associated box (KRAB), and the polypeptide domain has an activity including a repression activity, histone modification activity, methylasetransferase activity. Gersbach et al teach that modulators of epigenetic modification including DNA methylation at regulatory elements of target genes. They teach that the epigenetic modulator can be a DNA methyltransferase such as DNMT3a or DNMT3a-DNMT3L.
	Therefore at the time of the instant application, the overall concept of providing a tripartite fusion protein comprising a dCas9-KRAB-methyltransferase that suitable for epigenetic modification such as gene silencing would have been prima facie obvious to the ordinary skill in the art.

Applicants argue: 
"…Applicant respectfully traverses. Gersbach does not specify a specific fusion protein
comprising a dCas9 enzyme fused to both a Kruppel associated box domain and a DNA
methyltransferase domain. Indeed, Gersbach does not even suggest the presently claimed fusion protein. The Office employs hindsight to suggest that a skilled artisan would combine the disclosure of Doudna with Gersbach. Applicant submits that Gersbach (even if considered in combination with Doudna) provides no suggestion of at the presently claimed fusion protein which comprises from N-terminus to C-terminus: (1) a DNA methyltransferase domain, a nuclease-deficient RNA-guided DNA endonuclease enzyme, and a Kruppel associated box domain; or (i1) a Kruppel associated box domain, a nuclease-deficient RNA-guided DNA endonuclease enzyme, and a DNA methyltransferase domain; or to the fusion protein comprising the amino acid sequences set forth in the claims…"

	Applicant's argument was carefully considered but not found persuasive. All the elements are disclosed by Gersbach et al. Furthermore the present claims are not limited to a specific structure of a chimeric protein comprising a Kruppel domain-dCas9-methyltransferase domain wth a specific structure that is correlated to function. 
	Gersbach et al teach a construct that can encode three heterologous polypeptide domains where a polynucleotide encoding a fusion protein comprising three heterologous polypeptide domains, wherein the first polypeptide domain comprises, a dCas protein, the second polypeptide domain comprises a Kruppel-associated box (KRAB), and where the fusion protein can have polypeptide domain has an activity including a transcription repression activity, histone modification activity, methylransferase activity. They further teach that the epigenetic modulator can be a DNA methyltransferase such as DNMT3a or DNMT3a-DNMT3L. 
repression activity, histone modification activity, methylasetransferase activity. Gersbach further teaches that the epigenetic modulator can be a DNA methyltransferase such as DNMT3a or DNMT3a-DNMT3L.
	Therefore all the elements comprising dCas9-KRAB-methyltransferase and the overall concept of epigenetic modification such as gene silencing by providing a fusion protein comprising a dCas9-KRAB-methyltransferase were prima facie obvious over the teachings of Gersbach et al..

Conclusion: Claims as applied to claims 1-13, 15- 20 are rejected. 
Claims 14 and 24 are allowable if written independently.
    
Relevant publications:

-Samrat Roy Choudhury, "CRISPR-dCas9 mediated TET1 (is a demethylase) targeting for selective DNA demethylation at BRCA1 promoter", Oncotarget. Jul. 19, 2016, 46545-46556, 7(29). Cited by applicant


- Aleksandar Vojta, "Repurposing the CRISPR-Cas9 system for targeted DNA 
methylation", Nucleic Acids Res., Jul. 8, 2016, 5615-28, 44(12) [Epub Mar. 11, 
2016]. cited by applicant
-X. Shawn Liu, "Editing DNA Methylation in the Mammalian Genome", Cell., 
Sep. 22, 2016, 233-247, 167(1). cited by applicant.



- Ashley G. Rivenbark. Epigenetic reprogramming of cancer cells via targeted DNA methylation. Epigenetics 7:4, 350-360; April 2012


THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KAGNEW H GEBREYESUS whose telephone number is (571)272-2937.  The examiner can normally be reached on Monday-Friday 8am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/KAGNEW H GEBREYESUS/              Primary Examiner, Art Unit 1656                                                                                                                                                                                          	September 21, 2021